Title: Thomas Jefferson to William Lee, 7 August 1817
From: Jefferson, Thomas
To: Lee, William


          
            Dear Sir
            Monticello
Aug. 7. 17.
          
          We now send on a young man Michael Graham to be entered as an apprentice to the weaving of knit work according to the offer you were so kind as to make us. he has no funds of his own, but for his necessary expences they will be remitted from hence on his writing to mr James Leitch from time to time as they are wanting, & without any delay. and that he may be liable to no doubt as to them, I make myself personally responsible for them. recommending him to your patronage and good offices I renew to you the assurance of my great esteem and respect
          Th: Jefferson
        